 In the Matter of THECUDAHY PACKING COMPANYandUNITEDPACKINGHOUSEWORKERS OF AMERICA, LOCAL 159 (C. I.0.)andAMALGAMATED MEAT CUTTERS AND BUTCHER WORKMEN OF NORTHAMERICA, LOCAL 537,A.F. OF L.-Case No. RE-33.-Decided November ^?9, 1941Jurisdiction:meat packing industryInvestigation and Certification of Representatives:existence of question : re-fusal of Company to recognize either of two rival unions until certified bythe Board, election necessary.Unit.Appropriate for Collective Bargaining:all employees in the Company'splant, including , assistantforemen.but excludiing foremen, livestock pur-'chasers, office personnel, salesmen, and watchmen.Mr. L. H. Callister,of Salt Lake City, Utah, for the Company.Mr. Samuel Sponseller,of Chicago, Ill., for the United.Mr. Clarence Beck,of Salt Lake City, Utah, for the Amalga-mated.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn October15,1941, The Cudahy Packing Company, North SaltLake, Utah, herein called the Company, filed with the Regional Direc-tor for the Twenty-second Region (Denver, Colorado) a petition alleg-ing that a question affecting commerce had arisen concerning therepresentation of employees of the Company and requesting an in-vestigation and certification of representatives pursuant to Section'9 (c) of the National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On November 4, 1941, the National LaborRelationsBoard, herein called the Board, acting pursuant to'Section 9' (c)of the Act and Article III, Section 3, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, ordered aninvestigation and authorized the Regional Director to conduct it andto provide for an appropriate hearing upon due notice.37N.L R B, No IS139 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn November 5, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, andupon United Packing House Workers of America, Local 159, C. I. O.,herein called the United, and Amalgamated Meat Cutters andButcher Workmen of North America, Local 537, A. F. ofL., hereincalled the Amalgamated,labor organizations claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on November 12, 1941, at Salt Lake City, Utah,before Paul Kuelthau, the Trial Examiner duly designated by theChief Trial Examiner.The Company, the United, and the Amal-gamated were represented and participated in the hearing.Full op-portunity to be heard, to examine and cross-examine witnesses, andto' introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed these rulings and finds that no prejudicialerrors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.TILE BUSINESS OF THE COMPANYThe Cudahy Packing Company,aMaine corporation,is engagedin the purchase and slaughter of livestock and the processing and themarketing of the products therefrom.It operates a plant at NorthSalt Lake, Utah, with which we are here concerned.During 1940the Company shipped products from its North Salt Lake plant valuedat $4,300,000, approximately 32 per cent of which were shipped byit to points outside the State of Utah.The Company purchasesapproximately 10 per cent of the products used at the North SaltLake plant from points outside the State of Utah.II.THE ORGANIZATIONS INVOLVEDUnited Packing House Workers of America, Local 159, is a labororganization affiliated with the Congress of Industrial Organiza-tions.It admits to membership employees at the North Salt Lakeplant of the Company.Amalgamated Meat Cutters and Butcher Workmen of North Amer-ica,Local 537, is a labor organization affiliated with the AmericanFederation of Labor.It admits to membership employees at the'North Salt Lake plant of the Company. THE CUDAHY PACKING COMPANYIII.THE QUESTION CONCERNING REPRESENTATION141On September 19 and October 9, 1941, respectively, the Unitedand the Amalgamated requested the Company to recognize them asthe exclusive representatives of the employees at the North, SaltLake plant.The Company denied these requests until such timesas one or the other was certified by the Board.A statement of theRegional Director, introduced in evidence at the hearing, shows thatthe Amalgamated and the United each represents a substantial num-ber of employees in the alleged appropriate unit.'We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCRWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section 1 above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe Amalgamated' and the United urge that all employees at theNorth Salt Lake plant of the Company, including assistant foremen,but excluding foremen, livestock purchasers, office personnel, and sales-men, constitute an appropriate unit.The Company stated that it hadno objection to this unit.The only controversy with respect to theunit concerns watchmen.The United urges that watchmen employed by the Company beexcluded from the unit and the Amalgamated that they be included.The Company took no position with respect to these employees.Theypunch time clocks throughout the Company's North Salt Lake plantand keep temperature charts for the smoke ovens.They are depu-tized by the local county sheriff.Under these circumstances, we shallexclude the watchmen from the unit.We find that all employees at the North Salt Lake plant of theCompany, including assistant foremen, but excluding foremen, live-stock purchasers, office personnel, salesmen, and watchmen, constitute' The Regional Director reported that the United presented 132 membership applicationcards bearing the names of persons who appear on the Company's pay roll of September 20,1941.He further reported that the Amalgamated presented 76 membership applicationcards bearing the names of persons who appear on the Company's pay roll of September 20,1941There are approximately 166 employees on this pay roll. 142,DECISIONS OF NATIONALLABOR RELATIONS BOARDa unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining and other--wise, will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisencan best be resolved by the holding of an election by secretballot.The Amalgamated and the United urged that the Company'spay roll of September 20, 1941, be used to determine eligibility tovote.It appears that shortly after this pay roll the Company laidoff about 71 employees because of a boycott placed on its products bythe Amalgamated.The Company stated that it intended to reemployall the laid-off employees and that it was its policy always to recalllaid-off employees before hiring new persons.In accordance with ourusualcustom, we shall direct that those eligible to vote in the electionshall= be employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction:Thus, employees laid off after September 20, 1941,will be eligible to vote in the election.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :Co*cI usIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of The Cudahy Packing Company, NorthSalt Lake, Utah, within the meaning of Section 9 (c) and Section2 (6) and (7) of the National Labor Relations Act.2.including assistant foremen, but excluding foremen, livestock pur-chasers, office personnel,, salesmen, and watchmen, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTIONByI virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, "it isherebyDIRECTED that, as part of the investigation, authorized by the Boardto ascertain representatives for the,purpose of, collective bargaining THE CUDAHY PACKING COMPANY143with The Cudahy Packing Company, North Salt Lake, Utah, an elec-tion by secret ballot shall be conducted as soon as possible, but notlater than thirty _(30) days from the date of this Direction, underthe direction and supervision of the Regional Director for the Twenty-second Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said Rulesand Regulations, among all production and maintenance employeesat the North Salt Lake plant of the Company who were employedduring the pay-roll period immediately preceding the date of thisDirection, including assistant foremen and employees who did notwork during such pay-roll period because they were ill or on vacationor in the active military service or training of the United States, ortemporarily laid off, but excluding foremen, office employees, watch-men, salesmen, livestock purchasers, and employees who have sincequit or been discharged for cause, to determine whether they desireto be represented by United Packing House Workers of America,Local 159, affiliated with the Congress of Industrial Organizations,or-by Amalgamated Meat Cutters 'and Butcher Workmen of NorthAmerica, Local 537, affiliated with the American Federation of Labor,for the purposes of collective bargaining, or by neither. Inthe Matter of THE CUDAHY PACKING COMPANYandUNITED PACKINGHOUSE WORKERS OFAMERICA,'Loc.u,159 (C. I.0.)andAMALGAM-ATED MEAT CUTTERS A_ _ND BUTCHER ' WORKMEN OF NORTH AMERICA,LOCAL 637, A. F. OF L.Case No. RE-33CERTIFICATION OF REPRESENTATIVESDecember 31. 1941On November 29, 1941, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceed-ings.'Pursuant to the Directi n of Election, an election by secretballot was conducted on December 10, 1941, under the direction andsupervision of the Regional Director for the Twenty-Second Region(Denver, Colorado).. On December` 12, 1941, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 2,^ as amended, issued andduly served upon the parties an Election Report on the ballot.Noobjections to the conduct of the ballot oS the Election Report have beenfiled by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :Total number on eligibility list______________________________ 163Total number of ballots cast -------------------------------- 122Total number of ballots challenged--1Total number of blank ballots_______________________________0Total number of void ballots________________________________0Total number of valid votes courted--___ 121Total number of votes cast for United Packing House Workersof America, Local 159 (C I 0 )_________________________ 86Total number of votes cast for Amalgamated Meat Cutters andButcher Workmen of North America, Local 537, A F. of L__ 41Total number of votes cast for neither of these organizations--0By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and 9,137 N L.It.B, No 1837 N. L.R. B., No. 18a.144 THE CUDAHY PACKING COMPANY145of National LaborRelationsBoard Rules and Regulations-Series 2,as amended,IT IS HEREBY CERTIFIEDthatUnited Packing House Workers ofAmerica, Local 159. affiliated with the Congress of Industrial Organ-izations,has been designated and, selected by a majority of all pro-duction and maintenance employees at the North Salt Lake plant ofThe Cudahy Packing Company, including assistant foremen, butexcluding foremen, office employees, watchmen, salesmen, and livestock purchasers, as their representative for the purposes of collectivebargaining, and that, pursuant to Section 9 (a) of the Act, UnitedPacking, House Workers of 'Ameiica',Local 159, affiliated with theCongress of Industrial Organizations, is the exclusive representativeof all such employees for the,purposes of collective bargaining in re-spect to rates of pay, wages, hours of employment, and other conditionsof employment.